DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battaje et al. (U.S. PGPub No. 2018/0004650) in view of Bennett et al. (U.S. PGPub No. 2014/0310483).

Claim 1
	Battaje (2018/0004650) teaches:
A method comprising: 
loading a zone onto a first memory component of a storage system, wherein the zone comprises one or more regions of data blocks comprising a first plurality of logical block addresses (LBAs), P. 0113 a translation table includes multiple dump groups (regions), of which only a subset (zone) can fit into the constrained memory (first memory component) at any point in time; P. 0082 forward translation map 302 entries map a logical address to a physical address 
wherein a snapshot of each of the one or more regions is stored on a second memory component of the storage system and is associated with a version identifier; P. 0119 checkpoint module 602 periodically takes a snapshot of the translation table and persists it in the storage device 110 (second memory component) 
identifying a particular version identifier associated with a respective snapshot of a region of the one or more regions, the particular version identifier indicating an older version than versions associated with respective snapshots of remaining regions of the one or more regions; P. 0108 the reconstruction under constrained memory module 504 may compute or retrieve a minimum value of the snapshot markers across the dump groups (regions)
identifying a set of journals stored on the second memory component that are associated with version identifiers indicating more recent versions than the older version, P. 0108 constrained memory module 504 scans entries beyond the minimum snapshot marker from the meta-log journal 310
wherein the set of journals comprise a second plurality of LBAs mapped to a second plurality of physical block addresses; and P. 0055 meta-log entries (set of journals) are entries of recent logical map to physical map updates that have not yet been persisted; P. 0087 new translation table entries (i.e. with a second plurality of LBAs mapped to second PBAs) are written to meta-log journal 310 
reconstructing the one or more regions of the zone […] P. 0120 translation table entries that were modified before the checkpoint are persisted in the storage device 110, and can be retrieved from at boot-up. The translation table entries modified after the snapshot can be identified in meta-log, and selectively brought into memory during boot 
Battaje does not explicitly teach reconstructing the regions of the loaded zone by identifying LBAs of the set of journals that match LBAs of the loaded zone.
Bennett (2014/0310483) teaches:
loading a zone onto a first memory component of a storage system, wherein the zone comprises one or more regions of data blocks comprising a first plurality of logical block addresses (LBAs), P. 0102 and FIG. 3A log data associated with the checkpointed metadata, the last complete set of segments (regions) stored to NVS, are moved to VS (first memory component); P. 0199 When the system is otherwise restarted, the mapping table MT and the block table BT (i.e. metadata) are read from the NVS to the volatile storage 
wherein a snapshot of each of the one or more regions is stored on a second memory component of the storage system and is associated with a version identifier; P. 0058 ranges of LBAs (regions) are periodically checkpointed to the NVS (second memory component), stored as segments of metadata which represent a “snapshot” of each of the LBA address ranges; P. 0075 metadata is associated with a sequence number PgmSeqNum (version identifier)
[…] identifying a set of journals stored on the second memory component that are associated with version identifiers indicating more recent versions than the older version, P. 0103-106 and FIG. 3A log data associated with PgmSeqNum greater than the last valid PgmSeqNum (older version) is discovered in process 760 by examining pages beyond the highest page in NVS, to determine if they contain non-erased data (FIG. 8). Any non-erased “discovered” pages have their associated metadata written to a recovery log (set of journals)
wherein the set of journals comprise a second plurality of LBAs mapped to a second plurality of physical block addresses; and P. 0046 metadata may be the association of a logical data element to a physical storage location; P. 0104-106 and FIG. 3A the “discovered” pages are in higher positions than the log data moved to VS in step 730, it is obvious the “discovered” pages would have different physical addresses
reconstructing the one or more regions of the zone, wherein the reconstructing comprises: reading the second plurality of LBAs of the set of journals to identify a first logical block address (LBA) that matches with a second LBA within the first plurality of LBAs on the loaded zone on the first memory component; and P. 0202 after processing the log (i.e. step 740 of FIG. 3A), each block is checked to discover if there is additional data written after the log entry (i.e. process 800 of FIG. 8). The PSNs (physical sequence numbers) of the discovered basic data unit BDUs representing the same LBA (first and second LBAs) have to be compared to determine which data is more recent
updating a physical block address corresponding to the second LBA on the loaded zone with a physical block address corresponding to the first LBA from the set of journals. P. 0093 when the recovery log is processed, the LBA associated with each sector or page is updated by deleting the association of the LBA with a previous lost sector or page (i.e. the PBA corresponding to the second LBA), and associating of the LBA with the sector or page in which was discovered (i.e. the PBA corresponding to the first LBA) during the recovery operation
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Battaje with the reconstructing the regions of the loaded zone by identifying LBAs of the set of journals that match LBAs of the loaded zone taught by Bennett
The motivation being discovering changes to the dynamic table that are not contained in the transaction log (See Bennett P. 0010)
The systems of Battaje and Bennett are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Battaje with Bennett to obtain the invention as recited in claims 1-8.
	
Claim 2 
Bennett (2014/0310483) teaches:
The method of claim 1, wherein the first plurality of LBAs are ordered in a logically consecutive order within the one or more regions of data blocks, and P. 0050 memory locations of the memory system may be a contiguous span of memory addresses; P. 0102 and FIG. 3A log data associated with the checkpointed metadata are moved to VS (first memory component); P. 0058 ranges of LBAs (regions) are periodically checkpointed to the NVS (second memory component), stored as segments of metadata which represent a “snapshot” of each of the LBA address ranges
the second plurality of LBAs are ordered in a chronological order in which the second plurality of LBAs were written. P. 0093 recovery log of discovered sectors in the plurality of blocks represented by the metadata may be ordered using PgmSeqNum, from oldest at the tail to newest at the head

Claim 3
Bennett (2014/0310483) teaches:
The method of claim 1, wherein each of the one or more regions of data blocks comprises a plurality of consecutive entries of a logical to physical translation table. P. 0050 memory locations of the memory system may be a contiguous span of memory addresses; P. 0102 and FIG. 3A log data associated with the checkpointed metadata are moved to VS (first memory component); P. 0058 ranges of LBAs (regions) are periodically checkpointed to the NVS (second memory component), stored as segments of metadata which represent a “snapshot” of each of the LBA address ranges; P. 0047-48 metadata may be organized as a table indexed by an LBA, and including the corresponding physical address

Claim 4
Bennett (2014/0310483) teaches:
The method of claim 3, wherein the logical to physical translation table comprises a logical block address (LBA) and a corresponding physical address. P. 0047-48 metadata may be organized as a table indexed by an LBA, and including the corresponding physical address

Claim 5
Bennett (2014/0310483) teaches:
The method of claim 3, wherein the one or more regions are obtained from latest snapshots of portions of the logical to physical translation table, the latest snapshots stored on a plurality of data blocks of a storage system. P. 0102 and FIG. 3A log data associated with the checkpointed metadata, the last complete set of segments (regions) stored to NVS, are moved to VS (first memory component)

Claim 6
Bennett (2014/0310483) teaches:
The method of claim 1, wherein each journal of the set of journals comprises a set of chronological data write logs. P. 0093 recovery log of discovered sectors in the plurality of blocks represented by the metadata may be ordered using PgmSeqNum, from oldest at the tail to newest at the head

Claim 7
Bennett (2014/0310483) teaches:
The method of claim 1, wherein reconstructing the one or more regions further comprises: for the set of journals, identifying a matching logical block address on the one or more regions; and P. 0202 after processing the log (i.e. step 740 of FIG. 3A), each block is checked to discover if there is additional data written after the log entry (i.e. process 800 of FIG. 8). The PSNs (physical sequence numbers) of the discovered basic data unit BDUs representing the same LBA (first and second LBAs) have to be compared to determine which data is more recent
updating a physical address on the one or more regions corresponding to the matching logical block address to another physical address on the journal corresponding to the given matching logical block address on the one or more regions. P. 0093 when the recovery log is processed, the LBA associated with each sector or page is updated by deleting the association of the LBA with a previous lost sector or page (i.e. the PBA corresponding to the second LBA), and associating of the LBA with the sector or page in which was discovered (i.e. the PBA corresponding to the first LBA) during the recovery operation

Claim 8
Bennett (2014/0310483) teaches:
The method of claim 1, further comprising: upon completion of reconstructing the one or more regions, storing another snapshot of each of the one or more regions on a non-volatile memory of the storage system. P. 0058 ranges of LBAs (regions) are periodically checkpointed to the NVS (Note: the claim does not state how soon the snapshot is taken after completion of reconstruction. Bennett teaches snapshots being taken periodically, it is obvious a snapshot would be captured after reconstruction completes)

Claim 9
	Battaje (2018/0004650) teaches:
A system comprising: a first memory component and a second memory component; P. 0113 a constrained memory (first memory component); P. 0119 storage device 110 (second memory component) 
a processing device, operatively coupled with the first memory component and the second memory component, to perform operations comprising: P. 0252-253 the disclosed technologies may be executed by a processor executing program code
loading a zone onto a first memory component of a storage system, wherein the zone comprises one or more regions of data blocks comprising a first plurality of logical block addresses (LBAs), P. 0113 a translation table includes multiple dump groups (regions), of which only a subset (zone) can fit into the constrained memory (first memory component) at any point in time; P. 0082 forward translation map 302 entries map a logical address to a physical address 
wherein a snapshot of each of the one or more regions is stored on a second memory component of the storage system and is associated with a version identifier; P. 0119 checkpoint module 602 periodically takes a snapshot of the translation table and persists it in the storage device 110 (second memory component) 
identifying a particular version identifier associated with a respective snapshot of a region of the one or more regions, the particular version identifier indicating an older version than versions associated with respective snapshots of remaining regions of the one or more regions; P. 0108 the reconstruction under constrained memory module 504 may compute or retrieve a minimum value of the snapshot markers across the dump groups (regions)
identifying a set of journals stored on the second memory component that are associated with version identifiers indicating more recent versions than the older version, P. 0108 constrained memory module 504 scans entries beyond the minimum snapshot marker from the meta-log journal 310
wherein the set of journals comprise a second plurality of LBAs mapped to a second plurality of physical block addresses; and P. 0055 meta-log entries (set of journals) are entries of recent logical map to physical map updates that have not yet been persisted; P. 0087 new translation table entries (i.e. with a second plurality of LBAs mapped to second PBAs) are written to meta-log journal 310 
reconstructing the one or more regions of the zone, […] P. 0120 translation table entries that were modified before the checkpoint are persisted in the storage device 110, and can be retrieved from at boot-up. The translation table entries modified after the snapshot can be identified in meta-log, and selectively brought into memory during boot 
Battaje does not explicitly teach reconstructing the regions of the loaded zone by identifying LBAs of the set of journals that match LBAs of the loaded zone.
Bennett (2014/0310483) teaches:
loading a zone onto a first memory component of a storage system, wherein the zone comprises one or more regions of data blocks comprising a first plurality of logical block addresses (LBAs), P. 0102 and FIG. 3A log data associated with the checkpointed metadata, the last complete set of segments (regions) stored to NVS, are moved to VS (first memory component); P. 0199 When the system is otherwise restarted, the mapping table MT and the block table BT (i.e. metadata) are read from the NVS to the volatile storage 
wherein a snapshot of each of the one or more regions is stored on a second memory component of the storage system and is associated with a version identifier; P. 0058 ranges of LBAs (regions) are periodically checkpointed to the NVS (second memory component), stored as segments of metadata which represent a “snapshot” of each of the LBA address ranges; P. 0075 metadata is associated with a sequence number PgmSeqNum (version identifier)
[…] identifying a set of journals stored on the second memory component that are associated with version identifiers indicating more recent versions than the older version, P. 0103-106 and FIG. 3A log data associated with PgmSeqNum greater than the last valid PgmSeqNum (older version) is discovered in process 760 by examining pages beyond the highest page in NVS, to determine if they contain non-erased data (FIG. 8). Any non-erased “discovered” pages have their associated metadata written to a recovery log (set of journals)
wherein the set of journals comprise a second plurality of LBAs mapped to a second plurality of physical block addresses; and P. 0046 metadata may be the association of a logical data element to a physical storage location; P. 0104-106 and FIG. 3A the “discovered” pages are in higher positions than the log data moved to VS in step 730, it is obvious the “discovered” pages would have different physical addresses
reconstructing the one or more regions of the zone, wherein the reconstructing comprises: reading the second plurality of LBAs of the set of journals to identify a first logical block address (LBA) that matches with a second LBA within the first plurality of LBAs on the loaded zone on the first memory component; and P. 0202 after processing the log (i.e. step 740 of FIG. 3A), each block is checked to discover if there is additional data written after the log entry (i.e. process 800 of FIG. 8). The PSNs (physical sequence numbers) of the discovered basic data unit BDUs representing the same LBA (first and second LBAs) have to be compared to determine which data is more recent
updating a physical block address corresponding to the second LBA on the loaded zone with a physical block address corresponding to the first LBA from the set of journals. P. 0093 when the recovery log is processed, the LBA associated with each sector or page is updated by deleting the association of the LBA with a previous lost sector or page (i.e. the PBA corresponding to the second LBA), and associating of the LBA with the sector or page in which was discovered (i.e. the PBA corresponding to the first LBA) during the recovery operation
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Battaje with the reconstructing the regions of the loaded zone by identifying LBAs of the set of journals that match LBAs of the loaded zone taught by Bennett
The motivation being discovering changes to the dynamic table that are not contained in the transaction log (See Bennett P. 0010)
The systems of Battaje and Bennett are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Battaje with Bennett to obtain the invention as recited in claims 9-12.


Claim 10
Bennett (2014/0310483) teaches:
The system of claim 9, wherein the first plurality of LBAs are ordered in a logically consecutive order within the one or more regions of data blocks, and P. 0050 memory locations of the memory system may be a contiguous span of memory addresses; P. 0102 and FIG. 3A log data associated with the checkpointed metadata are moved to VS (first memory component); P. 0058 ranges of LBAs (regions) are periodically checkpointed to the NVS (second memory component), stored as segments of metadata which represent a “snapshot” of each of the LBA address ranges
the second plurality of LBAs are ordered in a chronological order in which the second plurality of LBAs were written. P. 0093 recovery log of discovered sectors in the plurality of blocks represented by the metadata may be ordered using PgmSeqNum, from oldest at the tail to newest at the head

Claim 11
Bennett (2014/0310483) teaches:
The system of claim 9, wherein each of the one or more regions of data blocks comprises a plurality of consecutive entries of a logical to physical translation table. P. 0050 memory locations of the memory system may be a contiguous span of memory addresses; P. 0102 and FIG. 3A log data associated with the checkpointed metadata are moved to VS (first memory component); P. 0058 ranges of LBAs (regions) are periodically checkpointed to the NVS (second memory component), stored as segments of metadata which represent a “snapshot” of each of the LBA address ranges; P. 0047-48 metadata may be organized as a table indexed by an LBA, and including the corresponding physical address

Claim 12
Bennett (2014/0310483) teaches:
The system of claim 9, wherein reconstructing the one or more regions further comprises: for the set of journals, identifying a matching logical block address on the one or more regions; and P. 0202 after processing the log (i.e. step 740 of FIG. 3A), each block is checked to discover if there is additional data written after the log entry (i.e. process 800 of FIG. 8). The PSNs (physical sequence numbers) of the discovered basic data unit BDUs representing the same LBA (first and second LBAs) have to be compared to determine which data is more recent
updating a physical address on the one or more regions corresponding to the matching logical block address to another physical address on the journal corresponding to the given matching logical block address on the one or more regions. P. 0093 when the recovery log is processed, the LBA associated with each sector or page is updated by deleting the association of the LBA with a previous lost sector or page (i.e. the PBA corresponding to the second LBA), and associating of the LBA with the sector or page in which was discovered (i.e. the PBA corresponding to the first LBA) during the recovery operation

Claim 13
	Battaje (2018/0004650) teaches:
A non-transitory computer-readable medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising: P. 0252 disclosed technologies can take the form of a computer program product accessible from a non-transitory computer-usable
loading a zone onto a first memory component of a storage system, wherein the zone comprises one or more regions of data blocks comprising a first plurality of logical block addresses (LBAs), P. 0113 a translation table includes multiple dump groups (regions), of which only a subset (zone) can fit into the constrained memory (first memory component) at any point in time; P. 0082 forward translation map 302 entries map a logical address to a physical address 
wherein a snapshot of each of the one or more regions is stored on a second memory component of the storage system and is associated with a version identifier; P. 0119 checkpoint module 602 periodically takes a snapshot of the translation table and persists it in the storage device 110 (second memory component) 
identifying a particular version identifier associated with a respective snapshot of a region of the one or more regions, the particular version identifier indicating an older version than versions associated with respective snapshots of remaining regions of the one or more regions; P. 0108 the reconstruction under constrained memory module 504 may compute or retrieve a minimum value of the snapshot markers across the dump groups (regions)
identifying a set of journals stored on the second memory component that are associated with version identifiers indicating more recent versions than the older version, P. 0108 constrained memory module 504 scans entries beyond the minimum snapshot marker from the meta-log journal 310
wherein the set of journals comprise a second plurality of LBAs mapped to a second plurality of physical block addresses; and P. 0055 meta-log entries (set of journals) are entries of recent logical map to physical map updates that have not yet been persisted; P. 0087 new translation table entries (i.e. with a second plurality of LBAs mapped to second PBAs) are written to meta-log journal 310 
reconstructing the one or more regions of the zone, […] P. 0120 translation table entries that were modified before the checkpoint are persisted in the storage device 110, and can be retrieved from at boot-up. The translation table entries modified after the snapshot can be identified in meta-log, and selectively brought into memory during boot 
Battaje does not explicitly teach reconstructing the regions of the loaded zone by identifying LBAs of the set of journals that match LBAs of the loaded zone.
Bennett (2014/0310483) teaches:
loading a zone onto a first memory component of a storage system, wherein the zone comprises one or more regions of data blocks comprising a first plurality of logical block addresses (LBAs), P. 0102 and FIG. 3A log data associated with the checkpointed metadata, the last complete set of segments (regions) stored to NVS, are moved to VS (first memory component); P. 0199 When the system is otherwise restarted, the mapping table MT and the block table BT (i.e. metadata) are read from the NVS to the volatile storage 
wherein a snapshot of each of the one or more regions is stored on a second memory component of the storage system and is associated with a version identifier; P. 0058 ranges of LBAs (regions) are periodically checkpointed to the NVS (second memory component), stored as segments of metadata which represent a “snapshot” of each of the LBA address ranges; P. 0075 metadata is associated with a sequence number PgmSeqNum (version identifier)
[…] identifying a set of journals stored on the second memory component that are associated with version identifiers indicating more recent versions than the older version, P. 0103-106 and FIG. 3A log data associated with PgmSeqNum greater than the last valid PgmSeqNum (older version) is discovered in process 760 by examining pages beyond the highest page in NVS, to determine if they contain non-erased data (FIG. 8). Any non-erased “discovered” pages have their associated metadata written to a recovery log (set of journals)
wherein the set of journals comprise a second plurality of LBAs mapped to a second plurality of physical block addresses; P. 0046 metadata may be the association of a logical data element to a physical storage location; P. 0104-106 and FIG. 3A the “discovered” pages are in higher positions than the log data moved to VS in step 730, it is obvious the “discovered” pages would have different physical addresses
reconstructing the one or more regions of the zone, wherein the reconstructing comprises: reading the second plurality of LBAs of the set of journals to identify a first logical block address (LBA) that matches with a second LBA within the first plurality of LBAs on the loaded zone on the first memory component; and P. 0202 after processing the log (i.e. step 740 of FIG. 3A), each block is checked to discover if there is additional data written after the log entry (i.e. process 800 of FIG. 8). The PSNs (physical sequence numbers) of the discovered basic data unit BDUs representing the same LBA (first and second LBAs) have to be compared to determine which data is more recent
updating a physical block address corresponding to the second LBA on the loaded zone with a physical block address corresponding to the first LBA from the set of journals. P. 0093 when the recovery log is processed, the LBA associated with each sector or page is updated by deleting the association of the LBA with a previous lost sector or page (i.e. the PBA corresponding to the second LBA), and associating of the LBA with the sector or page in which was discovered (i.e. the PBA corresponding to the first LBA) during the recovery operation
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application to include the invention of Battaje with the reconstructing the regions of the loaded zone by identifying LBAs of the set of journals that match LBAs of the loaded zone taught by Bennett
The motivation being discovering changes to the dynamic table that are not contained in the transaction log (See Bennett P. 0010)
The systems of Battaje and Bennett are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Battaje with Bennett to obtain the invention as recited in claims 13-20.

Claim 14
Bennett (2014/0310483) teaches:
The non-transitory computer-readable medium of claim 13, wherein the first plurality of LBAs are ordered in a logically consecutive order within the one or more regions of data blocks, and P. 0050 memory locations of the memory system may be a contiguous span of memory addresses; P. 0102 and FIG. 3A log data associated with the checkpointed metadata are moved to VS (first memory component); P. 0058 ranges of LBAs (regions) are periodically checkpointed to the NVS (second memory component), stored as segments of metadata which represent a “snapshot” of each of the LBA address ranges
the second plurality of LBAs are ordered in a chronological order in which the second plurality of LBAs were written. P. 0093 recovery log of discovered sectors in the plurality of blocks represented by the metadata may be ordered using PgmSeqNum, from oldest at the tail to newest at the head

Claim 15
Bennett (2014/0310483) teaches:
The non-transitory computer-readable medium of claim 13, wherein each of the one or more regions of data blocks comprises a plurality of consecutive entries of a logical to physical translation table. P. 0050 memory locations of the memory system may be a contiguous span of memory addresses; P. 0102 and FIG. 3A log data associated with the checkpointed metadata are moved to VS (first memory component); P. 0058 ranges of LBAs (regions) are periodically checkpointed to the NVS (second memory component), stored as segments of metadata which represent a “snapshot” of each of the LBA address ranges; P. 0047-48 metadata may be organized as a table indexed by an LBA, and including the corresponding physical address

Claim 16
Bennett (2014/0310483) teaches:
The non-transitory computer-readable medium of claim 15, wherein the logical to physical translation table comprises a logical block address (LBA) and a corresponding physical address. P. 0047-48 metadata may be organized as a table indexed by an LBA, and including the corresponding physical address

Claim 17
Bennett (2014/0310483) teaches:
The non-transitory computer-readable medium of claim 14, wherein the one or more regions are obtained from latest snapshots of portions of the logical to physical translation table, the latest snapshots stored on a plurality of data blocks of a storage system. P. 0102 and FIG. 3A log data associated with the checkpointed metadata, the last complete set of segments (regions) stored to NVS, are moved to VS (first memory component)

Claim 18
Bennett (2014/0310483) teaches:
The non-transitory computer-readable medium of claim 13, wherein each journal of the set of journals comprises a set of chronological data write logs. P. 0093 recovery log of discovered sectors in the plurality of blocks represented by the metadata may be ordered using PgmSeqNum, from oldest at the tail to newest at the head

Claim 19
Bennett (2014/0310483) teaches:
The non-transitory computer-readable medium of claim 13, wherein to reconstruct the one or more regions, the operations further comprise: for the set of journals, identifying a matching logical block address on the one or more regions; and P. 0202 after processing the log (i.e. step 740 of FIG. 3A), each block is checked to discover if there is additional data written after the log entry (i.e. process 800 of FIG. 8). The PSNs (physical sequence numbers) of the discovered basic data unit BDUs representing the same LBA (first and second LBAs) have to be compared to determine which data is more recent
updating a physical address on the one or more regions corresponding to the matching logical block address to another physical address on the journal corresponding to the given matching logical block address on the one or more regions. P. 0093 when the recovery log is processed, the LBA associated with each sector or page is updated by deleting the association of the LBA with a previous lost sector or page (i.e. the PBA corresponding to the second LBA), and associating of the LBA with the sector or page in which was discovered (i.e. the PBA corresponding to the first LBA) during the recovery operation

Claim 20
Bennett (2014/0310483) teaches:
The non-transitory computer-readable medium of claim 13, the operations further comprising: upon completion of reconstructing the one or more regions, storing another snapshot of each of the one or more regions on a non-volatile memory of the storage system. P. 0058 ranges of LBAs (regions) are periodically checkpointed to the NVS (Note: the claim does not state how soon the snapshot is taken after completion of reconstruction. Bennett teaches snapshots being taken periodically, it is obvious a snapshot would be captured after reconstruction completes)

Response to Arguments
Applicant's arguments filed 9/9/2022 on pages 7-8 have been fully considered but they are not persuasive. 
Applicant states “The meta-log journal 310 of Battaje, however, resides on memory 212, which the Office Action interprets as the claimed "first memory component," rather than on storage device 110, which the Office Action interprets as the claimed "second memory component." (See, e.g., Battaje at Fig. 3, ¶¶ [0079], [0081], [0178], [0210]). Put differently, the claims call for the "snapshot of each of the one or more regions" and "set of journals" to both be stored on a "second memory component of the storage system," but in Battaje snapshots of the translation table, and by implication its constituent dump groups, are stored on storage device 110 while meta-log journal 310 is stored in memory 212”
The examiner respectfully notes the rejection is under Battaje in view of Bennett, and “the test for obviousness is what the combined teachings of the references would have suggested to a PHOSITA” (MPEP 2145 IV.). Bennett teaches both snapshots and a set of journals stored on a second memory component, as described below.

Applicant's arguments filed 9/9/2022 on page 8 have been fully considered but they are not persuasive. 
Applicant states “The Office Action further asserts that Bennett teaches these features through its disclosure of reading checkpointed metadata segments (i.e., identified as the claimed regions) from a non-volatile storage (NVS) (i.e., identified as the claimed "second memory component") to a volatile storage (VS) (i.e., identified as the claimed "first memory component"), and its disclosure of a creating a recovery log (i.e., identified as the claimed "set of journals"). (See, e.g., Office Action at 4-5). But in Bennett the recovery log is written to the VS not the NVS. (See, e.g., Bennett at ¶¶ [0085]-[0086]). That is, in Bennett, the identified "snapshot of each of the one or more regions" and identified "set of journals" are not both stored on a "second memory component of the storage system." Bennett thus also fails to disclose, teach, or suggest at least these features in Claim 1.”
The examiner notes while Bennett states the recovery log may be stored in VS, the “discovered data” in the recovery log was initially stored on NVS and the “discovered data” is analogous to the claimed “set of journals stored on the second memory component that are associated with more recent versions than the older version”. Portions of Bennett are reproduced below:
[0103] …When using the log stored in NVS to update the stored metadata prior to discovering “lost” data, the last PgmSeqNum of the log stored in NVS is considered to be the last valid PgmSeqNum1, and log data associated with PgmSeqNum grater(sic) that that of the last valid PgmSeqNum is not used in the metadata recover. Rather, the data associated with the higher PgmSeqNum is considered to be lost and may be discovered by the discovery process….
[0046] …The metadata may be, for example, the association of a logical data element to a physical storage location…
[0104] …a variable “MaxPage” whose value points to the highest page number in the flash memory block2 where a live page is believed to be stored. Since the pages in a physical block of flash memory are written in sequential ascending order, all blocks above MaxPage in a block are presumed to still be in the erased state of all “1”. This includes the page local metadata. Any page above MaxPage in a block having data written therein, must therefore have been written after the last time the metadata was checkpointed (as updated by the stored log, as in the process 700) and is considered therefore to be “discovered” data3…
[0106] … If data is discovered in the page “0”, then the local metadata for the page is reported as having been discovered and the local metadata for the page is stored in the recovery log4 (step 870). The page number is incremented by one (step 880) and the data read from the next highest page. Step 860 is again performed and, depending on the result, the scanning continues incrementally higher in the flash block as new data is being discovered…
1 metadata from the latest PgmSeqNum (analogous to older version number) is copied to VS in steps 720-750 of FIG. 3A, the metadata is analogous to the snapshots
2 process 760 of FIG. 3A and process 800 of FIG. 3B scans pages above the last recorded valid page in a flash memory block to discover lost data
3 discovered data (or lost data) was written after the latest (i.e. checkpointed) PgmSeqNum, and inherently has a higher PgmSeqNum (as described in P. 0103)
4 metadata for the discovered data is copied to the recovery log, which as the applicant noted is stored in VS (Bennett P. 0085-86)
Either copy of the “discovered data” in the pages beyond MaxPage in NVS or in the recovery log on VS is functionally equivalent to the claimed “set of journals”. The claimed “set of journals” are merely used for determining matching LBAs from the loaded zones (which is mapped to checkpointed log data in Bennett), and the actual metadata (e.g. the association of a logical data element to a physical storage location in Bennett P. 0046) does not change when copied from NVS to the recovery log in VS in step 870 of FIG. 3B. Bennett copies this “discovered data” to a recovery log in VS to maintain a consistent updated version of metadata in VS (see P. 0085), but the comparison process could just as easily be performed with the copy of discovered data in the NVS as it is the same data. While Bennett does not explicitly state comparing LBAs of checkpointed log data to LBAs in the metadata of discovered data in the NVS, comparing lists of addresses to determine matching addresses is a well-known, routine procedure and a person of ordinary skill in the art would recognize it is an obvious variation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133